Title: Thomas Jefferson to James Mease, 29 June 1814
From: Jefferson, Thomas
To: Mease, James


          Dear Sir  Monticello June 29. 14.
          On my return home after an absence of five weeks, I find here your letter of May 24. of the history of the Hughes’s crab apple I can furnish nothing more than that I remember it well upwards of 60. years ago, & that it was then a common apple on James river.
			 of the other
			 apple after which you enquire I happen to know the origin. it is not a crab, but a seedling which grew alone in a large old field near Williamsburg where the seed had probably been dropped by some bird. Majr Taliaferro of that neighborhood remarking it once to be very full of apples got permission of the owner of the ground to gather them. from these he made a cask of cyder which, in the
			 estimation of
			 every one who tasted it, was the finest they had ever seen. he grafted an orchard from
			 it, as did also his son in law our late Chancellor Wythe. the cyder they constantly made from this was preferred by every person to the Crab or any other cyder ever known in this
			 state, and it still retains it’s character in the different places
			 to which it has been transferred. I am familiar with it, and have no hesitation in pronouncing it much superior to the Hughes’s crab. it has more body, is less acid, and comes nearer to the silky
			 Champaigne than any other. Majr Taliaferro called it the Robertson apple from the name of the person owning the mother parent tree, but subsequently it has more justly & generally been distinguished by the name of the Taliaferro apple, after him to whom we are indebted for the discovery of it’s valuable
			 properties. it is the most juicy apple I have ever known, & is very refreshing as an eating apple.
          Accept the assurance of my great esteem & respect.Th: Jefferson
        